                                                                      Margaret A. Rogers
                                                                      +1 212.836.7830 Direct 7/9/2021
                                                                      margaret.rogers@arnoldporter.com




                                                     July 8, 2021


     BY ECF AND ELECTRONIC MAIL

     Hon. Analisa Torres
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl St.
     New York, NY 10007-1312

                 Re: AmySue Salvatore, et ano. v. Airbus Americas, Inc., et al.,
                 1:21-cv-03487-AT

     Dear Judge Torres:

              The undersigned represent the defendants Airbus Americas, Inc. and Airbus S.A.S.
     (collectively, “Defendants”) in the above-referenced action. Pursuant to Rule I.C. of this
     Court’s Individual Rules of Practice in Civil Cases, we write on consent of plaintiffs
     AmySue and Michael Salvatore (“Plaintiffs”) to jointly (1) propose a schedule for Plaintiffs
     to file a Second Amended Complaint, (2) adjourn the current deadline for Defendants to
     respond or file a premotion letter, and (3) adjourn the initial pretrial conference currently
     scheduled for September 2, 2021 to thirty (30) days following the resolution of Defendants’
     anticipated motion to dismiss Plaintiffs’ forthcoming second amended complaint.

             This case was initially filed in the United States District Court for the District of
     Massachusetts and, therefore, the complaint contains allegations pertaining to jurisdiction
     in Massachusetts. Given that the case has been transferred to this Court, Plaintiffs intend
     to amend their complaint to comport with the filing requirements of the S.D.N.Y. and
     without adding new claims. Defendants consent to this second amendment and anticipate
     filing a motion to dismiss the amended complaint. Defendant Airbus S.A.S. has waived
     service of the current operative complaint and its deadline to answer, move, or otherwise
     appear is currently July 9, 2021. The parties believe that it would be more efficient to
     conduct a Rule 26(f) conference and propose a schedule for discovery once the scope of
     the claims and defenses remaining for litigation, if any, has been determined.

             The parties have not previously sought adjournment of the pleading deadlines in
     this action; they did previously seek and obtain an adjournment of the initial pretrial
     conference. The initial pretrial conference is currently scheduled for September 2, 2021.
     The parties’ joint letter and proposed case management plan is due August 26, 2021.



Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
  July 8, 2021
  Page 2


         Accordingly, the parties jointly request that the Court enter the following
  preliminary scheduling order:

              Plaintiffs’ Counsel shall file an Amended Complaint no later than July 19,
              2021;

              Defendants that have been properly served shall either respond or file a
              premotion letter for their anticipated motion to dismiss by August 26, 2021;

              The parties shall confer and submit a Joint Scheduling Order for discovery
              within thirty days after an order is issued on the motion to dismiss, if
              necessary.

          All parties appreciate the Court’s consideration of this matter.

                                                Respectfully submitted by:

                                                /s/ Margaret A. Rogers

                                                Attorney for Defendant Airbus Americas,
                                                Inc.



GRANTED in part, DENIED in part. Accordingly:
 1. Plaintiffs’ Counsel shall file an Amended Complaint no later than July 19, 2021;
 2. Defendants that have been properly served shall either respond or file a pre-motion letter for their
    anticipated motion to dismiss by August 26, 2021;
 3. No other deadlines shall be affected.

SO ORDERED.

Dated: July 9, 2021
       New York, New York
